DETAILED COMMUNICATION

Response to Declaration Under 37 C.F.R. 1.132 – Declaration Contains Error
A declaration under 37 C.F.R. 1.132 was submitted with the request for continued examination (RCE) submitted on 1 March 2022 (hereafter referred to as the declaration). As best understood by the examiner, the declaration contains an error, which is enumerated below.
The declaration appears to include conflicting information regarding the dose of the anti-cancer drug administered. See page 5 of the declaration, description of Group 2, reproduced below with annotation by the examiner.

    PNG
    media_image1.png
    132
    589
    media_image1.png
    Greyscale

The above-reproduced text from the declaration appears to include conflicting disclosures as to whether the concentration of CPT-11 is 15 mg/kg or 30 mg/kg. This appears to be an error because the dose of CPT-11 can be either 15 mg/kg or 30 mg/kg, but cannot be both 15 mg/kg and 30 mg/kg. As such, the declaration is understood to be in error and not to be fully responsive.
This error has been repeated regarding the information provided in the declaration about Groups 1, 3 and Group 4. The information about Groups 1 and 3 is also on page 5 of the declaration and the information about Group 4 bridges pages 5 and 6 of the declaration.


Conclusion
Since the RCE submission on 1 March 2022 appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612